
	

114 HR 1945 IH: Targeted Use of Sanctions for Killing Elephants and Rhinoceros Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1945
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the African Elephant Conservation Act and the Rhinoceros and Tiger Conservation Act to
			 provide for trade sanctions against countries involved in illegal trade of
			 elephant ivory and rhinoceros horn, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Targeted Use of Sanctions for Killing Elephants and Rhinoceros Act of 2015. 2.Findings and purpose (a)FindingsThe Congress finds that—
 (1)poaching of African elephants and rhinoceros has increased dramatically since 2006, and has reached levels that threaten the continued existence of many elephant and rhinoceros populations;
 (2)poaching of African elephants and rhinoceros is being driven by increased demand for ivory and rhinoceros horn in Asia, which has caused ivory and rhinoceros horn prices to rise exponentially in recent years;
 (3)high prices have drawn organized criminal elements into the illegal trade of ivory and rhinoceros horn, and it is widely recognized that transnational crime rings involved in trafficking in drugs, guns, and humans are also responsible for trafficking in large quantities of poached ivory and rhinoceros horn from Africa to Asia;
 (4)there is significant evidence that terrorist and insurgent groups in Africa, including groups with ties to Al Qaeda, are financing their operations through the sale of illegal ivory and rhinoceros horn;
 (5)the elephant and rhinoceros poaching crisis has become so severe, and the tactics of poachers so sophisticated, that traditional approaches to conservation law enforcement intended to protect elephants and rhinoceros in their habitat in Africa are failing;
 (6)a number of countries that serve as major source, transit, or destination points for illegal ivory and rhinoceros horn have proven unable or unwilling to stop the product from coming across their borders; and
 (7)strategies to reduce demand for ivory and rhinoceros horn through education and other nonbinding means are necessary, but not sufficient, to conserve African elephant and rhinoceros populations.
 (b)PurposeThe purpose of this Act is to provide a means by which the United States can affect demand for and illegal trafficking of African elephant ivory and rhinoceros horn in other countries by requiring those countries to enter into consultations with the United States to end the illegal ivory and rhinoceros horn trade, as a condition of continued access to United States markets for other natural resource products.
			IAmendments to the African Elephant Conservation Act
 101.Illegal trade definedSection 2305 of the African Elephant Conservation Act (16 U.S.C. 4244) is amended by redesignating paragraphs (5) through (13) as paragraphs (6) through (14), respectively, and by inserting after paragraph (4) the following:
				
 (5)Illegal tradeThe term illegal trade means any sale, purchase, barter, transit, or exchange of raw ivory or worked ivory that was taken, traded, imported, or exported in violation of the laws of an ivory-producing country, or of international wildlife trade agreements, including CITES..
 102.Amendment to findings in African Elephant Conservation ActSection 2003 of the African Elephant Conservation Act (16 U.S.C. 4202) is amended by adding at the end the following:
				
 (10)Poaching and trafficking of wildlife has become a global crisis, funding organized criminal syndicates and terrorist organizations and harming elephant populations and local communities. African elephant ivory is at the center of this crisis, and immediate action is necessary to eliminate the demand for ivory and the profit incentive for poachers and traffickers..
 103.Statement of policySection 2004 of the African Elephant Conservation Act (16 U.S.C. 4203) is amended— (1)by striking and after the semicolon at the end of paragraph (1);
 (2)by striking the period at the end of paragraph (2) and by inserting ; and; and (3)by adding at the end the following:
					
 (3)to prevent additional African elephant ivory from entering global commerce, and to reduce demand for ivory that is driving elephant poaching by limiting natural resources-related trade with countries whose nationals are engaged in illegal ivory trade.. 
 104.Certification under Fishermen’s Protective Act of 1967Section 2202 of the African Elephant Conservation Act (16 U.S.C. 4222) is amended by adding at the end the following:
				
 (g)CertificationIf the CITES Standing Committee identifies any country as a country of primary concern because it is a significant source or transit or destination point for illegal trade of ivory, the Secretary shall issue a certification with respect to that country under section 8(a) of the Fishermen's Protective Act of 1967 (22 U.S.C. 1978(a)).. 
			105.Consultation and sanction
 (a)In generalPart II of the African Elephant Conservation Act (16 U.S.C. 4221 et seq.) is amended by adding at the end the following:
					
						2206.Consultation and sanction
 (a)ConsultationNot later than 30 days after a certification with respect to a country under section 2202(g), the President, acting through the Secretary of the Interior, shall seek to enter into consultations with the government of the country for the purpose of obtaining an agreement under which the country will immediately and significantly reduce, and will commit to terminating, all illegal trade of ivory into, out of, or within that country.
							(b)Prohibition on trade in related natural resources
 (1)In generalIf consultations with a government under subsection (a) are not satisfactorily concluded within 90 days or if a government refuses to enter into consultations, the President shall direct the Secretary to prohibit the importation into the United States of products of wildlife, fish, and plants from that country until the earlier of—
 (A)the date an agreement with the country under subsection (a) is finalized; or (B)the date the Secretary finds that the country is no longer a significant source or transit or destination point for illegal ivory trade.
 (2)Public noticeThe Secretary shall publish public notice of any prohibition under this subsection not later than 30 days before the effective date of the prohibition.
 (c)Determination of effectiveness of sanctionsNot later than 180 days after the effective date of a prohibition under subsection (b), the Secretary shall determine and report to Congress whether—
 (1)the prohibition is sufficient to cause the country to immediately and significantly reduce, and commit to terminating, illegal trade of ivory into, out of, or within that country; and
 (2)that country has retaliated against the United States as a result of that prohibition.. (b)Countries identified before enactment (1)Application of prohibitionSection 2206(b) of the African Elephant Conservation Act, as amended by this section, shall apply to a country that before the date of the enactment of this Act was identified by the CITES Standing Committee as a country of primary concern because it is a significant source or transit or destination point for illegal trade of ivory, if the CITES Standing Committee has not rescinded such identification by that date of enactment.
 (2)ConsultationThe President, acting through the Secretary of the Interior, shall seek to enter into consultations under section 2206(a) of the African Elephant Conservation Act, as amended by this section, with a country described in paragraph (1) of this subsection by not later than 30 days after the date of the enactment of this Act.
					IIAmendments to the Rhinoceros and Tiger Conservation Act
 201.Amendment to findingsSection 2 of the Rhinoceros and Tiger Conservation Act (16 U.S.C. 5301) is amended by adding at the end the following:
				
 (11)Poaching and trafficking of wildlife has become a global crisis, funding organized criminal syndicates and terrorist organizations and harming rhinoceros populations and local communities. Rhinoceros horn is at the center of this crisis, and immediate action is necessary to eliminate the demand for rhinoceros horn and the profit incentive for poachers and traffickers..
 202.Amendment to purposesSection 3 of the Rhinoceros and Tiger Conservation Act (16 U.S.C. 5302) is amended by adding at the end the following:
				
 (4)To provide a means by which the United States can affect demand for and illegal trafficking of rhinoceros horn in other countries by requiring those countries to enter into consultations with the United States to end the illegal trade in rhinoceros horn, as a condition of continued access to United States markets for other natural resource products..
 203.Illegal trade definedSection 4 of the Rhinoceros and Tiger Conservation Act (16 U.S.C. 5303) is amended by adding at the end the following:
				
 (7)Illegal tradeThe term illegal trade means any sale, purchase, barter, transit, or exchange of raw rhinoceros horn or worked rhinoceros horn that was taken in violation of the laws of a country within the range of the black rhinoceros or white rhinoceros, or of international wildlife trade agreements, including CITES..
			204.Certification under Fishermen’s Protective Act of 1967
 (a)In generalThe Rhinoceros and Tiger Conservation Act is amended by redesignating sections 8, 9, and 10 (16 U.S.C. 5305b, 5305c, and 5306) as sections 9, 10, and 11, respectively, and inserting after section 7 (16 U.S.C. 5305a) the following:
					
						8.Certification, consultation, and sanction
 (a)CertificationIf the CITES Standing Committee identifies any country as a country of primary concern because it is a significant source or transit or destination point for illegal trade of rhinoceros horn, the Secretary shall issue a certification with respect to that country under section 8(a) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978(a)).
 (b)ConsultationNot later than 30 days after issuance of a certification with respect to the country under subsection (a), the President, acting through the Secretary of the Interior, shall seek to enter into consultations with the government of the country for the purpose of obtaining an agreement under which the country will immediately and significantly reduce, and will commit to terminating, all illegal trade of rhinoceros horn into, out of, or within that country.
							(c)Prohibition on trade in related natural resources
 (1)In generalIf consultations with a government under subsection (b) are not satisfactorily concluded within 90 days or if a government refuses to enter into such consultations, the President shall direct the Secretary to prohibit the importation into the United States of products of wildlife, fish, and plants from that country until the earlier of—
 (A)the date an agreement with the country under subsection (b) is finalized; or (B)the date the Secretary finds that the country is no longer a significant source or transit or destination point for illegal trade of rhinoceros horn.
 (2)Public noticeThe Secretary shall publish public notice of any prohibition under this subsection not later than 30 days before the effective date of the prohibition.
 (d)Determination of effectiveness of sanctionsNot later than 180 days after the effective date of a prohibition under subsection (c), the Secretary shall determine and report to Congress whether—
 (1)the prohibition is sufficient to cause the country to immediately and significantly reduce, and commit to terminating, illegal trade of rhinoceros horn into, out of, or within that country; and
 (2)that country has retaliated against the United States as a result of that prohibition.. (b)Countries identified before enactment (1)Application of prohibitionSection 8(c) of the Rhinoceros and Tiger Conservation Act, as amended by this section, shall apply to a country that before the date of the enactment of this Act was identified by the CITES Standing Committee as a country of primary concern because it is a significant source or transit or destination point for illegal trade of rhinoceros horn, if the CITES Standing Committee has not rescinded such identification by that date of enactment.
 (2)ConsultationThe President, acting through the Secretary of the Interior, shall seek to enter into consultations under 8(c) of the Rhinoceros and Tiger Conservation Act, as amended by this section, with a country described in paragraph (1) of this subsection by not later than 30 days after the date of the enactment of this Act.
					
